SUMMARY ORDER

Peter J. Corines, pro se, appeals from the district court’s denial of his request for an extension of time to file a motion pursuant to Federal Rule of Civil Procedure 59(e). A district court is not empowered to extend the time to file a Rule 59(e) motion. See Fed.R.Civ.P. 6(b)(2) (providing that “[a] court must not extend the time to act under” Rule 59(e)); see also Lichtenberg v. Besicorp Grp. Inc., 204 F.3d 397, 404 (2d Cir.2000) (explaining that “any request ... for an extension of the time to move under ... Rule [59(e) ] would have been a request that, given the prohibition in Civil Rule 6(b), could not properly be made”). We therefore perceive no basis to disturb the district court’s decision.
Accordingly, we AFFIRM.